IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA :           No. 259 EAL 2013
                             :
                             :
          v.                 :           Petition for Allowance of Appeal from the
                             :           Published Opinion and Order of the
                             :           Commonwealth Court at No. 631 CD
THE REAL PROPERTY AND        :           2012, at 65 A.3d 1055 (Pa. Cmwlth. 2013)
IMPROVEMENTS AT 2338 N.      :           filed April 5, 2013, vacating the Order of
BEECHWOOD STREET,            :           the Philadelphia County Court of Common
PHILADELPHIA, PA 19132       :           Pleas at Nos. CP-51-MD-0008785-2011
                             :           and July Term, 2011 No. 2648 filed March
                             :           13, 2012
          v.                 :
                             :
                             :
TAKEELA BURNEY               :
                             :
                             :
PETITION OF: COMMONWEALTH OF :
PENNSYLVANIA                 :


                                     ORDER


PER CURIAM

      AND NOW, this 20th day of May, 2015, the Petition for Allowance of Appeal is

GRANTED, and the order of the Commonwealth Court is VACATED.                   See

Commonwealth v. 605 University Drive, 104 A.3d 411 (Pa. 2014).        This case is

REMANDED for consideration of Takeela Burney’s remaining appellate issues.